60 N.J. 174 (1972)
287 A.2d 3
IN THE MATTER OF STANLEY J. PERWIN, AN ATTORNEY-AT-LAW.
The Supreme Court of New Jersey.
Argued January 11, 1972.
Decided February 7, 1972.
Mr. Frederick C. Vonhof, for the order.
Mr. Stanley J. Perwin, pro se.
PER CURIAM.
The respondent was convicted of criminal offenses in connection with a conspiracy to defraud an insurance carrier. The convictions were affirmed by the Appellate Division, State v. Yormark, 117 N.J. Super. 313 (1971), and we have denied certification. 60 N.J. 138 (1972).
The misconduct requires an order of disbarment, and it is so ordered.
At the oral argument respondent stated that he intended promptly to seek further review of the convictions in other tribunals. Should he prevail in those efforts, he may apply to us for reconsideration of this order.
For disbarment  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  7.
Opposed  None.